319 So. 2d 442 (1975)
Charles Thomas CARLISLE
v.
Betty Mewborn CARLISLE.
No. 56650.
Supreme Court of Louisiana.
September 25, 1975.
Writ denied. On the particular facts here, the result is correct.
TATE, J., additionally concurs on the ground that the taking of the appeal was tantamount to receiving the notice of appeal. Since thereafter the delays both for taking a new trial and for perfecting an appeal expired before this appeal was perfected, it is not timely insofar as the custody judgment.
DIXON, J., is of the opinion the writ should be granted.
CALOGERO, J., votes to grant the writ.
BOLIN, J., recused.